Exhibit 21 SUBSIDIARIES OF THE COMPANY Subsidiary Jurisdiction of Incorporation Standard Microsystems Corporation (Asia) Delaware, U.S.A. SMSC Europe GmbH Germany SMSC North America, Inc. Delaware, U.S.A. SMSC Analog Technology Center, Inc. Arizona, U.S.A. Standard Microsystems, KK Japan SMSC Holdings S.à.r.l. Luxemburg SMSC Trading Luxemburg SMSC Standard Microsystems (Canada) Corporation Canada SMSC Sweden AB Sweden K2L GmbH Germany Standard Microsystems India Private Limited India SMSC Bulgaria EOOD Bulgaria Wireless Audio IP B.V. The Netherlands Wireless Sound Solutions B.V. The Netherlands Wireless Sound Solutions Pte. Ltd. Singapore SMSC Storage, Inc. Delaware, U.S.A. SMSC Technology (Shenzhan) Co. Ltd. People’s Republic of China
